


115 HR 5547 IH: Certainty, Assistance, and Relief for Everyone Act
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5547
IN THE HOUSE OF REPRESENTATIVES

April 18, 2018
Mr. Calvert introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend the Violence Against Women Act of 2000 to reauthorize the grant program for education, training, and enhanced services to end violence against and abuse of women with disabilities.

 
1.Short titleThis Act may be cited as the Certainty, Assistance, and Relief for Everyone Act or the CARE Act.  2.Reauthorization of grant program for education, training, and enhanced services to end violence against and abuse of women with disabilitiesSection 1402 of the Violence Against Women Act of 2000 (34 U.S.C. 20122) is amended— 
(1)in subsection (e), by striking 2018 and inserting 2023; and (2)by adding at the end the following new subsection: 
 
(f)ReportNot later than 1 year after the date of enactment of the Certainty, Assistance, and Relief for Everyone Act, the Attorney General shall issue a report identifying and describing best practices for State, local, and tribal law enforcement officers and prosecutors in investigating and prosecuting sexual assault cases involving the victimization of individuals with disabilities..   